            Case 1:20-cv-00428-VSB Document 15
                                            14 Filed 06/22/20 Page 1 of 3
                                                                        1



UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
STEVENSON PETIT,
                                                           20 CIV 428 (VSB)
                          Plaintiff,

-against-

THE DEPARTMENT OF EDUCATION
OF THE CITY OF NEW YORK,

                          Defendant.
-------------------------------------------------------X

                  PROPOSED AMENDED JUDGMENT IN A CIVIL ACTION

        In accordance with the judgment duly entered on June 11, 2020 (Docket No. 12) that the

plaintiff, Stevenson Petit shall have and recover from the defendant, the Department of

Education of the City of New York, against DOE for the total sum of ten thousand and one

dollars ($10,001.00), plus reasonable attorneys’ fees, expenses and costs accrued, and the notice

of settlement of the attorney fees entered on June 22, 2020, (Docket No. 13), the judgment

(Docket No. 12) is amended as follows, plaintiff shall recover the sum of ten thousand and one

dollars ($10,001.00), payable to Stevenson Petit plus reasonable attorneys’ fees, expenses, and

costs accrued in the amount of $29,248.00 payable to Stewart Lee Karlin Law Group, PC as

attorneys for Stevenson Petit.

Dated: New York, New York
       June 22, 2020

                                                           _________________
                                                               U. S. D. J.
          Case
           Case1:20-cv-00428-VSB
                1:20-cv-00428-VSB Document
                                   Document14-1
                                            15 Filed
                                                Filed06/22/20
                                                      06/22/20 Page
                                                                Page21ofof31



UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
STEVENSON PETIT,
                                                           20 CIV 428 (VSB)
                          Plaintiff,

-against-

THE DEPARTMENT OF EDUCATION
OF THE CITY OF NEW YORK,

                          Defendant.
-------------------------------------------------------X

                     NOTICE OF SETTLEMENT OF ATTORNEY FEES,
                    COSTS AND EXPENSES AWARDED IN A JUDGMENT

        PLEASE TAKE NOTICE that in accordance with judgment duly entered by the

Court ( Docket No. 12) that the plaintiff, Stevenson Petit shall have and recover from the

defendant, the Department of Education of the City of New York, the sum for the total

sum of ten thousand and one dollars ($10,001.00), plus reasonable attorneys’ fees, expenses, and

costs accrued that the parties have settled the attorney fees, expenses and costs for $29, 248.00.

in accordance with the duly entered judgment.

Dated: New York, New York
       June 22, 2020                                             STEWART LEE KARLIN
                                                                 LAW GROUP, P.C.


                                                                  s/ Stewart Lee Karlin
                                                                 STEWART LEE KARLIN, ESQ.
                                                                 Attorney for Plaintiff
                                                                 111 John St., 22nd Floor
                                                                 New York, NY 10038
                                                                 (212) 792-9670
                                                                 slk@stewartkarlin.com
          Case
           Case1:20-cv-00428-VSB
                1:20-cv-00428-VSB Document
                                   Document14-2
                                            11 Filed
                                            12
                                            15  Filed06/22/20
                                                     06/10/20
                                                     06/11/20
                                                      06/22/20 Page
                                                                Page3
                                                                    11ofof3
                                                                          11



UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
STEVENSON PETIT,
                                                           20 CIV 428 (VSB)
                          Plaintiff,

-against-

THE DEPARTMENT OF EDUCATION
OF THE CITY OF NEW YORK,

                          Defendant.
-------------------------------------------------------X

                          PROPOSED JUDGMENT IN A CIVIL ACTION


        In accordance with the offer of judgment and notice of acceptance thereof filed on

June 10, 2020, (Docket No. 10 ) the plaintiff, Stevenson Petit shall have and recover

from the defendant, the Department of Education of the City of New York, the sum for

the total sum of ten thousand and one dollars ($10,001.00), plus reasonable attorneys’ fees,

expenses, and costs accrued.

Dated: New York, New York
       June 11, 2020

                                                           _________________
                                                               U. S. D. J.
